DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20190166428) in view of Hotho et al. (WO 2006/103584) 
Regarding claims 1, 14 and 20, BAE discloses an apparatus comprising: at least one processor (Paragraphs: 0009 and 0035: BAE discusses at least one processor); and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Paragraphs: 0035 and 0058: BAE discusses an application processor which performs corresponding operations by executing one or more software programs which are stored in a memory device), cause the apparatus to perform at least the following: provide spatial audio signals for output for a first user via a first audio device and a second audio device (Paragraphs: 0043-0044 and fig.1, 10, 100, 101, 102: BAE discusses how the first output device 101 wirelessly connected with the external electronic devices 10 and 102 via a Bluetooth connection); receive an indication of deactivation of the second audio device (Paragraphs: 0079, 0096 and 0143: BAE discusses how a notification communicate according to a change of the operation state of the device); receive an indication that the second audio device is re-activated by a second user (Paragraphs: 0079 and 0144: BAE discusses how the processor 271 activate or deactivate the microphone 221 of the first output device 201 and/or the microphone 222 of the second output device; and communicate the status via a notification; and how the notification method according to a change of the operation state of the external audio output device is described); 
BAE discloses the invention set forth above but does not specifically points out “perform, in response to receiving the indication that the second audio device is re-activated by the second user, a modification of the spatial audio signals. BAE however discloses how the system set the first output device and the second output device such that the first output device and the second output device operate in a mono mode; and how the first output device and the second output device operate in a stereo mode, upon the system determined that the first output device and the second output device are used by different users (BAE: Paragraphs: 0078-0079 and fig.2).Thus it would have been obvious to one of ordinary skill in the art to modify the spatial audio signal upon the device activate or use by the second user or user device as disclosed by BAE.
BAE discloses the invention set forth above but does not specifically points out “the second modification of the spatial audio signals comprises introducing at least one additional component to the spatial audio signals”
Hotho however discloses a system wherein the second modification of the spatial audio signals comprises introducing at least one additional component to the spatial audio signals (Page.5 lines 8-21, Page.8 lines 24-30 and Page.10 lines 1-7: Hotho discusses how the second associated parametric data comprise modification parameters enabling a reconstruction of the audio signals from further audio signals; and how the second associated parametric data such that the modification parameters represent further audio signals. Hotho also discusses how parametric multi-channel audio decoder decodes a mono audio signal and associated parameters into a multi-channel audio signal, i.e. additional component spatial audio signals).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of BAE, and modify the second modification of the spatial audio signals comprises introducing at least one additional component to the spatial audio signals, as taught by Hotho, thus a system apply the modification parameters to the alternative signal so that it more closely resembles the spatial down-mix signal, as discussed by Hotho.   
Considering claims 2 and 15, BAE discloses the apparatus according claims 1 and 14, wherein the first audio device comprises a first wireless headphone and the second audio device comprises a second wireless headphone, the first wireless headphone and the second wireless headphone configured to function as a pair (Paragraphs: 0005, 0044-0045 and fig.1, 101, 102: BAE discusses how the first output device connected with the second output device by wireless communication; and how an audio output device include a pair of output devices).  
Considering claims 3 and 16, BAE discloses the apparatus according to claims 1 and 14, wherein the spatial audio signals comprise a first audio signal and a second audio signal (Paragraphs: 0078, 0137 and 0153).  
Considering claims 4 and 17, BAE discloses the apparatus according to claims 3 and 16, wherein the first audio signal comprises an audio object and the second audio signal comprises ambient audio (Paragraph: 0061: BAE discusses how the sound sensed by the microphones with regard to an ambient environment).  
Considering claims 5 and 18, BAE discloses the apparatus according to claims 1 and 14, wherein the indication that the second audio device is re-activated comprises information relating to a distance between the first audio device and the second audio device (Paragraphs: 0077-0079: BAE discusses how a system determine a distance between the first output device and the second output device; and how the processor activate or deactivate the microphone of the first output device and/or the microphone of the second output device).  
Considering claims 6 and 19, BAE discloses the apparatus according to claims 1 and 14, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform(Paragraph: 0202), in response to receiving the indication of deactivation of the second audio device, a first modification of the spatial audio signals (Paragraphs: 0078-0079 and fig.2: BAE discusses how the system set the first output device and the second output device such that the first output device and the second output device operate in a mono mode; and how the first output device and the second output device operate in a stereo mode, upon the system determined that the first output device and the second output device are used by different users).   
Considering claim 8, BAE discloses the apparatus according to claim 1, wherein the modification of the spatial audio signals in response to receiving the indication that the second audio device is re-activated by the second user comprises introducing ambient audio to the spatial audio signals, wherein the at least one additional component comprises the ambient audio (Paragraphs: 0061-0062, 0078-0079 and 0166: BAE discusses how an additional input is received while playing a video, the electronic device allow the second output device to play a sound source associated with the music player application).  
Considering claim 9, BAE discloses the apparatus according to claim 1, further caused to receive captured audio signals from the first audio device and the second audio device (Paragraphs: 0079 and 0130: BAE discusses how data or information transmitted or received between the electronic device 301 and the external electronic device 304 via the server).  
Considering claim 10, BAE discloses the apparatus according to claim 9, further caused to perform, in response to receiving the indication that the second audio device is re-activated by the second user, a modification of the captured audio signals for provision to a remote user (Paragraphs: 0078-0079 and fig.2).   
Considering claim 11, BAE discloses the apparatus according to claim 10, wherein the modification of the captured audio signals is based on context of the first audio device and the second audio device (Paragraphs: 0078-0079 and fig.2). 
Considering claim 12, BAE discloses the apparatus according to claim 11, wherein the context comprises information relating to acoustical connection of the first audio device and the second audio device (Paragraphs: 0079-0080 and 0142: BAE discusses how the system/processor output a call voice, a notification, or the like through the first output device or the second output device in the mono mode; and how the electronic device display an operation state of an audio device).  
Considering claim 13, BAE discloses the apparatus according to claim 1, further caused to provide the spatial audio signals during a voice or video call (Paragraphs: 0040 and 0096: BAE discusses how a voice received from any other electronic device during a phone call, i.e. spatial audio signals during a voice or video call).  

3. Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 20190166428) in view of Hotho et al. (WO 2006/103584) and further in view of Rundle et al. (US 20140146976). 
 Considering claim 7, BAE in view of Hotho discloses the invention set forth above but does not specifically points out claim 7. Rundle however discloses the apparatus according to claim 7, wherein the first modification of the spatial audio signals comprises at least one of re-routing audio signals, of the spatial audio signals from the second audio device to the first audio device, removing at least ambient audio from the spatial audio signals or mixing at least one audio signal, of the spatial audio signals for mono playback (Paragraphs: 0033, 0042 and 0050-0052: BAE discusses how the noise signals can be digitally removed from digital audio voice signals and from digital speakers signals; and how the system route audio signals from which noise has been cancelled to headset).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of BAE and Hotho, and modify a system wherein the first modification of the spatial audio signals comprises at least one of re-routing audio signals, of the spatial audio signals from the second audio device to the first audio device, removing at least ambient audio from the spatial audio signals or mixing at least one audio signal, of the spatial audio signals for mono playback, as taught by Rundle, thus allowing to provide improved ways to control operation of an electronic device coupled to an accessory such as noise cancelling earphones, as discussed by Rundle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 05/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants argued Bae does not disclose in response to receiving the indication that the second audio device is reactivated by the second user, a modification of the spatial audio signals, wherein the modification of the spatial audio signals comprises introducing at least one additional component to the spatial audio signals. 
Examiner respectfully disagrees. BAE discusses how the processor 271 activate or deactivate the microphone 221 of the first output device 201 and/or the microphone 222 of the second output device; and communicate the status via a notification; and how the notification method according to a change of the operation state of the external audio output device is described (BAE: Paragraphs: 0079 and 0144). The prior arts of the record also disclose how the second associated parametric data comprise modification parameters enabling a reconstruction of the audio signals from further audio signals; and how the second associated parametric data such that the modification parameters represent further audio signals; and how parametric multi-channel audio decoder decodes a mono audio signal and associated parameters into a multi-channel audio signal, i.e. additional component spatial audio signals (Hotho: Page.5 lines 8-21, Page.8 lines 24-30 and Page.10 lines 1-7). Therefore, the prior arts of the record disclosed the argued claims limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                    08/03/2022